          Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 1 of 9




                                           Receipt number AUSFCC-6281157
                       UNITED STATES COURT OF FEDERAL CLAIMS
                                 (CONTRACT CLAIM)


JUST IN TIME STAFFING, Inc.

          Plaintiff,
                                             Civil Action No.:   20-802C
                       v.


THE UNITED STATES OF AMERICA
      Defendant.



   COMPLAINT REGARDING CONTRACT CLAIM OF JUST IN TIME STAFFING
        CONTRACT NO. V797P-4747A, ORDER NO. W81K00-14-F-00017.




                                           Joseph A. Whitcomb
                                           Whitcomb, Selinsky, PC
                                           1391 Speer Blvd., #705
                                           Denver, CO 80204
                                           (303) 534-1958 Telephone
                                           (303) 534-1949 Fax
                                           Just in Time Staffing
July 1, 2020
           Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 2 of 9




                            COMPLAINT, CONTRACT CLAIM OF
                                JUST IN TIME STAFFING

1.      Just In Time Staffing, Inc. (“JITS”), a Texas company, the Plaintiff, by and through its

undersigned counsel, hereby sues THE UNITED STATES OF AMERICA, the Defendant, and in

its cause of action against the Defendant alleges: The Department of the Army, United States

Army Medical Command, US Army Health Contracting Activity, Regional Health Contracting

Office-Central (MEDCOM), directed JITS to negotiate a Collective Bargaining Agreement

(“CBA”) which was a breach of contract. The performance of this additional work cost JITS

$105,000.76. This function was outside the scope of the Contract Number V797P-4747A

(“Contract”), Order Number W81K00-14-F-00017 (“Order”).

2.      JITS presented a timely Request for an Equitable Adjustment (“REA”) to the Contracting

Officer (“CO”) on March 9, 2016. The CO denied JITS claim on April 26, 2016. JITS

subsequently filed a complaint with this court on October 4, 2016, Civil Action No.: 16-1268 C,

which was dismissed on June 11, 2019. Several counts were dismissed based on a lack of

jurisdiction because the court found that the facts and theories alleged in the complaint differed

materially from the original REA, and therefore no final administrative action had been taken as

they had never been presented to the CO. On August 1, 2019 JITS submitted a new claim to the

CO, which was denied in its entirety on January 29, 2020. JITS now comes before this court to

appeal the CO’s final decision pursuant to the Contract Disputes Act ("CDA"). The description

of the dispute is set forth at length herein.

3.      In this Complaint, JITS seeks judgment that (1) MEDCOM breached its contract by

requiring additional, and unanticipated, to JITS; (2) that MEDCOM must reimburse JITS for the

costs of performing this function which was outside the scope of the Contract and Order; and, (3)

for attorney's fees and costs.


                                                 2
          Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 3 of 9




                                             PARTIES

4.     The Plaintiff, JUST IN TIME STAFFING is a Service-Disabled Veteran-Owned Small

Business ("SDVOSB") that places nurses, health technicians and medical administrative

personnel on contract assignments nationwide under Federal contracts to the U.S. Government.

JITS was the prime contractor to MEDCOM on Contract V797P-4747A, Order No. W81K00-14-

F-0001, which was awarded on April 1, 2014 as a total small business set-aside type

procurement.

5.     The Defendant, the United States of America, Department of the Army, United States

Army Medical Command, US Army Health Contracting Activity, Regional Health Contracting

Office- Central 36001 Darnall Loop, Rms 339, 341 & 342, Fort Hood, Texas 76544-4752

(hereinafter “MEDCOM,” "Government" or "Agency") is a Federal agency procuring products

and services through Federal contracts for the United States Government.

                               JURISDICTION AND STANDING

6.     The jurisdiction of this Court is based upon the Contract Disputes Act of 1978, as

amended, 41 U.S.C. §601 et seq., and in particular 41 U.S.C. §609(a)(l) thereof, and the Tucker

Act, as amended, 28 U.S.C. §1491 et seq., and in particular 28 U.S.C. §§1491(a)(l) -(2) thereof;

and as amended by the Administrative Disputes Resolution Act of 1996, Public Law Number

104-320, § 12(a), 110 Stat. 3870, 3874-75 (codified at 28 U.S.C.A. § 1491(b)).

7.     The complaint is timely as it comes less than one-year from the CO’s denial of JITS’

contract claim filed pursuant to 41 U.S.C.A. § 7104.

8.     Standing arises from the sum certain injury to JITS by MEDCOM’s failure to reimburse

it for the costs it was forced to incur at the direction of the CO that were outside, or in addition

to, the scope of the contract. JITS presented a valid certified claim, in excess of $100,000.00, to



                                                  3
             Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 4 of 9




the MEDCOM CO. The CO issued a final decision. JITS is now appealing that final decision.

Pursuant to the Contract Disputes Act (41 U.S.C. § 601 (1978)) this appeal is properly filed with

the Court.

                                 FACTUAL BACKGROUND

9.     JITS was awarded the above referenced Contract and Order and through that vehicle

provided administrative staffing to MEDCOM. When the subject contract and order was

awarded, no CBA existed between MEDCOM and the International Union of Operating

Engineers Local Union 351, AFL-CIO (“Union”). However, despite the lack of an existing CBA

between MEDCOM and the Union, the Union filed a petition with the National Labor Relations

Board (“NLRB”) during the base contract period seeking to require JITS non-government

employee subcontractors to vote to become members of a labor union. The Union sought to

unionize JITS' temporary, contractual service workers, thereby enabling the Union to transfer the

terms and conditions of a resulting CBA to the Federal employees of MEDCOM performing

substantially similar work.

10.    Pursuant to Federal Acquisition Regulations (“FAR”), JITS did not undertake any action

to persuade employees to exercise or not to exercise their rights to organize and bargain

collectively. However, as a result of the union activity that was directed at JITS’ subcontracted

service providers, JITS encountered substantially changed conditions that differed from what it

agreed to do for a fixed sum pursuant to the Contract and Order.

11.    On information and belief, the CO instructed JITS principal, Mr. Robert Eskridge, to

negotiate the terms of the CBA with the labor union. The CO further instructed Mr. Eskridge

that JITS must negotiate reasonable rates otherwise the government would not pay for any

increases in labor costs.



                                                 4
          Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 5 of 9




12.   Rather than waiting to file a FAR contract dispute once the contract closed, JITS initially

elected to seek an equitable adjustment of the contract amount based on the constructive change

in its firm fixed price contract. JITS requested that MEDCOM modify the subject contract to

include the additional costs JITS incurred negotiating a CBA. These costs amounted to

$105,000.76. The total value of the award was $1,329,793.20.

                                Relevant Solicitation Provisions

13. The Contract states “However, if the Contractor, as a result of such direction, becomes

involved in litigation with a subcontractor, or is threatened with such involvement, the

Contractor may request that the United States, through the Secretary, enter into such litigation to

protect the interests of the United States.” Section 52.222-17 (j) Nondisplacement of Qualified

Workers, pg. 163 of 205.

14. The Contract explicitly states, “Contract employees shall perform services under the

control and general supervision of the Chief of the Department in which they work or

his/her designated government representative.” See section C.1.1.1.4. of Pl. Ex. A,

Contract, pg. 180 of 205.

15.    The Contract ambiguously stated:

      (The relevant CBA section) in the collective bargaining agreement between (the
      parties) contains contingency language that Wage and Hour does not recognize as
      reflecting "arm's length negotiation" under section 4(c) of the Act and 29 C.F.R.
      5.11(a) of the regulations. This wage determination therefore reflects the actual CBA
      wage rates and fringe benefits paid under the predecessor contract.

See Contract, Exhibit A, page 178 of 205.

16. A reasonable contractor reading the above statement would logically assume that the rates

found in the preceding prevailing wage table would apply to the terms of the contract. JITS

asserts that the evidence will demonstrate that within weeks of the contract award, the NLRB



                                                 5
             Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 6 of 9




notified JITS of its employees’ authorization to collectively bargain. JITS was required to

negotiate a CBA, both to remain in compliance with federal labor laws, which were explicitly

made a part of the contract, and at the direction of the CO.

                                             COUNT ONE

                    BREACH OF CONTRACT: CONSTRUCTIVE CHANGE

17.        The Plaintiff incorporates by reference paragraphs 1 through 16.

18.        The contract solicitation contained wage and hour determinations upon which JITS’ offer

was based. The contract further alluded to those determinations being based on a previously

negotiated CBA.

19.        The contract contained no explicit provisions to provide for, or directing the offeror to

account for, the costs of negotiating and implementing a CBA. However, the contract required

JITS to comply with all federal labor laws.

20.        The CO directed JITS to negotiate a CBA with the union. The CO further directed that

the negotiated rates must be “reasonable” or the government would refuse to pay any difference

in cost.

21.        JITS had no prior experience or expertise in negotiating a CBA, a complicated prospect

for which JITS reasonably sought professional guidance and assistance, particularly in light of

the CO’s directive that rates must be “reasonable.”

22.        Negotiating a CBA that would ostensibly apply to many employees at MEDCOM other

than JITS employees was not work that was directed or contemplated in the original contract.

This additional work was a change in the contract for which JITS is entitled to at least recover its

costs.

23.        This change to the Firm Fixed Price Contract increased JITS costs by $105,000.76.



                                                    6
           Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 7 of 9




24.     Plaintiff respectfully requests the Court find the government changed the terms of the

contract and that Plaintiff be awarded its additional costs.

                                          COUNT TWO

                      BREACH OF CONTRACT: CARDINAL CHANGE

25.     The Plaintiff incorporates by reference paragraphs 1 through 24.

26.     The Government changed the contract unilaterally by requiring JITS to negotiate a

CBA, to a specific standard of “reasonable” rates for labor.

27.     The Government introduced the terms after the contract was awarded and performed.

28.     Negotiating a CBA, which required JITS to hire outside professional services

because it had no prior experience or expertise in union labor relations, was materially

different from providing temporary staffing and outside the scope of the contract.

29.     Wherefore, Plaintiff, JITS respectfully requests the Court to rule that that the CO’s

unilateral changing of the contract resulted in a cardinal change in the contract terms, which

resulted in financial harm to JITS of at least $105,000.67.

                                        COUNT THREE

         BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

30.     Plaintiff incorporates by reference the allegations of Paragraphs 1 through 29 as though

fully set forth herein.

31.     The CO directed JITS to negotiate a CBA that contained “reasonable” rates for

labor. This CBA would likely have applied to hundreds of other MEDCOM employees

who were “similarly situated” to JITS small number of temporary employees working at

MEDCOM under the contract.




                                                  7
           Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 8 of 9




32.     The CO wrongfully stated that JITS must bear all the cost of this negotiation and the

costs were unallowable under relevant terms of the FAR.

33.     The CO should not have directed JITS to incur substantial costs to negotiate

“reasonable” rates from which the government would broadly benefit intending for JITS to

not be reimbursed for its reasonable costs.

34.     Wherefore, Plaintiff, JITS respectfully requests the Court to rule that that the CO

breached his duty of good faith and fair dealing when he instructed JITS to negotiate on behalf

of the government with no intent to reimburse JITS’ costs thereby depriving JITS from the fruits

of the contract.

35.     JITS also respectfully requests the Court to rule that that the CO breached his duty of

good faith and fair dealing when he deliberately mislead JITS into believing that a CBA was

already in place and that the prevailing wages listed were the only labor costs.

                                         COUNT FOUR

                               ATTORNEY’S FEES AND COSTS

36.     Plaintiff incorporates by reference the allegations of paragraphs 1 through 35 as though

fully set forth at length herein.

37.     The Government's actions and/or inactions as set forth above constitute fundamental and

material breaches of the Contract between the Government and JITS.

38.     As a result of that above breaches of the Contract, JITS is entitled to recovery of

attorneys' fees and costs pursuant to 28 U.S.C. §2412.


        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff, and against Defendant, in the amount of not less than $105.000.76, together with




                                                 8
           Case 1:20-cv-00802-EDK Document 1 Filed 07/01/20 Page 9 of 9




interest from and after April 26, 2016. Plaintiff further respectfully requests that this Court award

Plaintiff its costs in this action, including reasonable attorney's fees. Finally, Plaintiff requests

such other and further relief as the Court determines may be just and proper.



July 1, 2020

                                                Respectfully submitted,


                                                s/Joseph A. Whitcomb
                                                Joseph A. Whitcomb
                                                Attorney for Just in Time Staffing, LLC
                                                Whitcomb, Selinsky, PC
                                                2000 S. Colorado Blvd., Ste 9500
                                                Denver, CO 80222
                                                joe@whitcomblawpc.com
                                                (303) 534-1958 Telephone
                                                (303) 534-1949 Facsimile




                                                   9
